Case 3:20-cv-00286-TJC-PDB Document 9 Filed 04/23/20 Page 1 of 2 PageID 433



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


  CONSTANCE OMANS,

              Plaintiff,
  v.                                              Case No. 3:20-cv-286-J-32PDB

  DOLGENCORP, LLC, d/b/a
  Dollar General Corp.,

              Defendant.



                                     ORDER

        This case is before the Court on plaintiff’s Motion to Remand (Doc. 7), to

  which defendant responded in opposition (Doc. 8).

        The Court agrees with defendant that premature removal before a

  removing defendant has sufficient evidence of the amount in controversy is to

  be avoided. However, in this case, even before defendant was served with the

  complaint on May 9, 2019, defendant knew that plaintiff was alleging medical

  bills well in excess of $75,000.   Ongoing discovery and communications by

  defendant’s counsel to plaintiff’s counsel on July 23, 2019, further established

  that more than the requisite amount in controversy was in play.           Thus,

  defendant’s removal on March 20, 2020, tied to a demand for judgment dated

  February 24, 2020, is untimely because the demand for judgment was not the
Case 3:20-cv-00286-TJC-PDB Document 9 Filed 04/23/20 Page 2 of 2 PageID 434



  “other paper” from which defendant could “first ascertain” that the case was

  removable. 28 U.S.C. § 1446(b)(3).

          Accordingly, it is hereby

          ORDERED:

          1.    Plaintiff’s Motion to Remand (Doc. 7) is granted; plaintiff’s request

  for fees and costs contained therein is denied.

          2.    The Clerk shall remand this case to the Circuit Court, Seventh

  Judicial Circuit, in and for Flagler County, Florida. Following remand, the

  Clerk shall close the file.

          DONE AND ORDERED in Jacksonville, Florida this 23rd day of April,

  2020.




                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge




  s.
  Copies:

  Counsel of record

  Clerk of Court, Seventh Judicial Circuit Court,
  in and for Flagler County, Florida




                                           2
